Citation Nr: 9911241	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-06 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDING OF FACT

Competent evidence of a hearing loss disability has not been 
presented.  


CONCLUSION OF LAW

The claim for service connection for a bilateral hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who served during two periods of war, has 
appealed the denial of service connection for a hearing loss 
disability.  The veteran asserts that he was exposed to noise 
during service and that he has hearing loss is due to that 
exposure.  It is the decision of the Board that veteran has 
not submitted evidence of a well-grounded claim for service 
connection for a bilateral hearing loss disability.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
The law requires that someone claiming VA benefits must 
present evidence of a "well grounded" claim.  That is, the 
veteran must present evidence that his claims are plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  For a claim of service 
connection, this requirement means that there must be 
evidence of a current disability.  In the absence of a 
current disability, there can be no valid claim.  Further, 
the evidence must be competent.  The presence of a current 
disability requires a medical diagnosis.

As noted above, the first requirement for a well-grounded 
claim is evidence of a current disability.  The veteran 
testified at his July 1996 RO hearing that he was exposed to 
generator noise, radios, loud computer equipment, and card 
processor noise while serving in military intelligence.  This 
is credible.  However, he does not have the medical expertise 
necessary to provide competent testimony as to a current 
hearing loss disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

On audiologic evaluation in November 1978, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
10
LEFT
0
0
0
0
5


On audiologic evaluation in December 1983, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
5
0
0
0
10

On the audiologic evaluation in May 1987, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
20
15
15
LEFT
15
15
15
15
30

The examiner noted high frequency hearing loss in the left 
ear and indicated that hearing protection was to be worn in 
hazardous noise areas.  On the audiologic evaluation in April 
1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
25
15
10
10
20

On the authorized VA audiologic evaluation in September 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
15
10
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
These VA test results establish that the veteran does not 
have a hearing loss disability within the meaning of the law 
and regulations providing compensation benefits.  Therefore, 
the first requirement for a well-grounded claim is not met 
and the claim is denied.  

At the July 1996 RO hearing the veteran testified that the VA 
audiology evaluation in was inadequate.  He stated that his 
experience had been that speech recognition and his ability 
to hear what a person said varied from individual to 
individual.  The veteran testified that he had problems 
understanding people when they talked but that his major 
concern was directional loss.  

The veteran's ability to hear may vary from individual to 
individual or in different circumstances.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the provisions of 38 C.F.R. § 3.385 prohibit 
the award of service connection for hearing loss where 
audiometric test scores are within the established limits.  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Although the 
veteran need not meet the standards of section 3.385 during 
service, he must meet the standards at some point.  The 
veteran's auditory threshold in all of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz was less than 40 decibels; the 
auditory thresholds for only one of the frequencies, 4000 
Hertz, was greater than 26 decibels; and speech recognition 
scores using the Maryland CNC Test were greater than 94 
percent.  The VA test results establish that the veteran does 
not have a hearing loss disability within the meaning of the 
law and regulations providing compensation benefits.  
38 C.F.R. § 3.385 (1998).  

At this time, the veteran has complained of hearing loss and 
one inservice examination was positive for a description of 
high frequency hearing loss.  However, there is a difference 
between hearing loss and a hearing loss disability.  Hensley, 
at 157.  The Board has reviewed all the evidence and a 
hearing loss disability was never documented in service or at 
anytime after service.  In the absence of a current hearing 
loss disability, as defined by VA, there can be no valid 
claim.  The veteran's assertion that he has a hearing loss 
disability is not competent and does not serve to establish a 
well-grounded claim.

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for bilateral hearing 
loss on the basis that it was not well grounded, the Board 
concludes that this was harmless.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995).  The rating decision and statement of 
the case adequately informed the veteran of the lack of 
evidence to support this claim.  The veteran has not reported 
that any other competent evidence of a hearing loss might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The representative has implied that there has been some 
failure on the part of the VA in the development of the 
record.  However, there is a remarkable failure to identify 
the failure.  The service records were obtained.  Post 
service records were obtained.  A VA examination was 
conducted.  There is no indication of outstanding records 
that would be pertinent to the issue.  Regardless of the fact 
that the claim is not well grounded, this claim has been 
completely developed.  In regard to the M21-1, the Board 
notes that it is bound by the applicable statutes and 
regulations pertaining to VA and precedential opinions of the 
Office of the General Counsel of VA.  38 C.F.R. § 19.5 
(1998).  However, the Board is specifically not bound by VA 
manuals, circulars, or other administrative issues.  
Moreover, the cited provisions of M21-1 have not been 
promulgated pursuant to the regulatory requirements of 
38 C.F.R. § 1.12 (1998).  See also 61 Fed. Reg. 11309 (1996) 
(deleting 38 C.F.R. § 1.551 (1995)).

Second, the cited provisions of M21-1 that require full 
development of a claim during the pendency of a determination 
on the threshold issue of well-groundedness do not stand for 
the proposition that the duty to assist extends to claims 
that are not well grounded.

Third, the veteran's arguments are moot because VA has 
complied with any policy implicit or explicit in M21-1 
regarding development of non-well-grounded claims by 
attempting to obtain the evidence relied upon by the veteran 
and by informing him of the evidence needed.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

